First of all, on behalf of the delegation of 
the Democratic People’s Republic of Korea, allow me 
to congratulate Mr. John William Ashe on his election 
as the President of the General Assembly at its sixty-
eighth session. I am convinced that his competent 
leadership will lead this session towards success.

The Millennium Summit, held in 2000, advanced 
peace and security, sustainable development and the 
protection and promotion of human rights as the three 
key objectives of the United Nations. Ever since the 
inception of the United Nations, humankind has aspired 
to build a new, peaceful world, free from war, while at 
the same time aspiring to achieve common prosperity 
and development based on cooperation among Member 
States. That aspiration, however, is far from coming 
true, even after a new century and the passage of the 
first decade of the new millennium.

A high-handed and arbitrary approach is 
becoming ever more rampant in international relations. 
Infringements upon sovereignty, interference in internal 
affairs and regime change continue unabated under 
the pretexts of non-proliferation and the protection of 
human rights, for which the United Nations is being 
abused. Confrontation between forces with different 
interests, States and civilizations, and wars large and 
small, keep taking place in different parts of the world, 
severely damaging the credibility of the United Nations, 
whose primary mission is to ensure peace and security.

Those developments clearly demonstrate that 
sustainable development and the real protection of 
human rights will remain a figment of our imagination 
as long as there is no peace and security as stipulated in 
the Charter of the United Nations. International relations 
should reject any State’s high-handed and arbitrary 
approach on the part of a State that undermines peace 
and security in order to achieve genuine cooperation 
and development among countries based on the 
sovereign equality of States. The unjust intervention, 
pressure and use of force that is unfolding in Syria by 
way of infringements on its sovereignty and territorial 
integrity, which further breach peace and stability, 
should not be allowed under any circumstances, and the 
United States blockade against Cuba should be brought 
to an end at the earliest possible date.

The international community unanimously 
demands the elimination of all nuclear weapons and 
encourages the building of a nuclear-weapon-free world 
through nuclear disarmament. As agreed at a High-
level Meeting on Nuclear Disarmament held during the 
current session, on the initiative of the Non-Aligned 
Movement, negotiations on nuclear disarmament should 
begin without further delay to work on universal legal 
instruments that codify negative security assurances 
and the prohibition of nuclear weapons, among other 
things.

The choice of “The post-2015 development agenda: 
setting the stage” as the theme for the current session 
serves to highlight the importance of sustainable 
development for world peace and our common prosperity. 
We have little time left before the 2015 deadline for the 
achievement of the Millennium Development Goals, 



including poverty reduction in particular. However, 
much to our regret, international efforts in that regard 
have not produced the long-overdue results. By 
identifying and successfully attaining the post-2015 
sustainable development goals, practical measures 
need to be taken to address issues such as establishing 
fair international economic relations, transferring 
environmentally sound technology to developing 
countries and strengthening financial support.

Despite international efforts towards the protection 
and promotion of human rights, high-handedness 
and double standards are becoming ever more visible 
in United Nations human rights forums, targeting 
developing countries as selectively as in the past. 
Politicization, selectivity and double standards should 
be put to an end in such forums, and no one should be 
able to justify or allow the continuation of a situation 
where the human rights situation in some countries 
is either called into question or simply ignored in 
accordance with the political purpose and interests of 
the West and Western values.

The reform of the United Nations is becoming an 
issue that brooks no further delay in achieving the 
major United nations goals to which I have referred in 
the twenty-first century.

In addressing key international issues, the General 
Assembly should be empowered to have the final 
say, since it represents the overall will of the entire 
membership. In particular, Security Council resolutions 
pertaining to peace and security, such as those on 
sanctions and the use of force, should be made effective 
only under the authority and with the approval of the 
General Assembly. Instances of the Council being 
abused by a certain State as a tool of strategic interest 
should never go unchallenged.

Last January, under the manipulation of the United 
States, the forcible adoption of an unfair resolution on 
sanctions took place (Security Council resolution 2087 
(2013)) by making an issue of our legitimate satellite 
launch for peaceful purposes — something that was 
conducted and recognized under international law. 
That represents a typical example of how and for what 
purpose the power of the Security Council is being 
abused. The reform of the Council, which is a key 
component of reforming the United Nations, should 
be undertaken on the basis of principles for ensuring 
accountability, transparency and impartiality in its 
activities, thereby ensuring the full representation of 
developing countries in its composition.

Today in the Democratic People’s Republic of 
Korea, the entire population is engaged in an all-out 
campaign to build a thriving socialist State in the 
nearest possible future, under the wise leadership of 
the dear respected Marshal Kim Jong Un. Marshal 
Kim Jong Un, the supreme leader of our people, gives 
continuous on-the-spot guidance across the country, 
offering direction and innovative ways for speeding 
up economic development and the improvement of 
people’s livelihoods.

Practical measures are being taken, one after 
another, to revitalize the overall national economy, 
bringing about success in the fields of economic 
development and improving people’s welfare. Nothing 
is more precious than creating a stable and peaceful 
environment for the Government of the Democratic 
People’s Republic of Korea and the Korean people, 
who helped build economic power and improved 
people’s livelihoods as part of the Government’s 
overall objective. Although our efforts for peaceful 
development are faced with grave challenges, the 
Korean people will surely bring about the day of 
final victory by advancing with full confidence and 
optimism, united single-handedly around Marshal Kim 
Jong Un and under his wise leadership.

Sixty years have passed since the gunfire that 
ended a fierce three-year-long war and the signing 
of the Armistice Agreement in the Korean peninsula 
last century. Yet there is still no mechanism in place 
to guarantee peace, resulting in the continuation of 
the unsustainable situation — one of neither war nor 
peace — on the Korean peninsula.

With the aim of achieving military domination of 
North-East Asia, the United States, using the Korean 
peninsula as a stepping stone, has designated the 
Democratic People’s Republic of Korea as its primary 
target of attack and is beefing up its military presence 
in South Korea and the vicinity. Furthermore, it stages a 
series of war exercises against the Democratic People’s 
Republic of Korea every year, with massive build-ups 
of hundreds of thousands of troops and modern military 
equipment, continuously escalating confrontation and 
fuelling tensions.

The United Nations Command, the outdated legacy 
of the Korean War, continues to serve the United States 
military strategy by abusing the name of the United 
Nations. The United Nations Command, which has 
nothing to do with the United Nations, continuously 
conducts military actions threatening the Korean 



peninsula and its surrounding area in the name of the 
United Nations under the baton of the United States. That 
shows that resolution 3390 (XXX), which the Assembly 
adopted at its thirtieth session and which calls for the 
dissolution of the United Nations Command, remains 
nothing more than a piece of paper. It also shows to 
what extent the credibility of the United Nations has 
been undermined.

The repeated vicious cycle of mounting tensions on 
the Korean peninsula has its roots in the hostile policy 
of the United States towards the Democratic People’s 
Republic of Korea. The United States designated 
the Democratic People’s Republic of Korea, with its 
different ideology and system, as its enemy from the 
very day of its foundation and has refused to recognize 
its sovereignty and has imposed all sorts of sanctions, 
pressure and military threats on the Democratic People’s 
Republic of Korea for more than half a century.

The only way to ensure lasting peace on the 
Korean peninsula is to bring the hostile United States 
policy to an end. The United States should abolish its 
hostile policy by, among other things, respecting the 
sovereignty of the Democratic People’s Republic of 
Korea, replacing the Armistice Agreement with a peace 
mechanism, dismantling the United Nations Command 
without further delay and lifting all sanctions and 
military threats.

The Democratic People’s Republic of Korea 
remains consistent in its stance and in its efforts to 
put an end to the tensions on the Korean peninsula by 
peaceful means through dialogue and negotiations, 
and to contribute to ensuring peace and security in 
the region. In order to achieve genuine peace and ease 
tensions on the Korean peninsula, we are making every 
possible effort and displaying maximum patience.

Reunifying the country is a long-cherished desire 
and the most pressing task of the Korean nation. As 
we entered the new century, North-South summit 
meetings were held on two occasions, with joyful 
enthusiasm shared by all our countrymen, adopting 
the 15 June North-South joint declaration and the 
4 October declaration, thus providing a milestone for 
reconciliation, collaboration and reunification between 
the North and South of Korea.

Thanks to the active and generous efforts of the 
Democratic People’s Republic of Korea, a window of 
opportunity has opened for improving North-South 
relations after a long period of deadlock. However, the 
outdated confrontational approach we are coming up 
against from the South Korean authorities risks driving 
relations back into a destructive stage.

As clarified by the 15 June joint declaration and 
the 4 October declaration, the only way to achieve the 
peaceful reunification of the country and to open the 
way forward for the nation is to promote dialogue and 
cooperation between the North and South of Korea by 
joining hands in the spirit of the Korean nation itself.

We will work hand in hand with anyone who 
truly seeks reconciliation and the reunification and 
prosperity of the nation. We will strive to accomplish 
the historic cause of national reunification through the 
concerted efforts of the nation under the 15 June joint 
declaration and the 4 October declaration.

In conclusion, the Democratic People’s Republic of 
Korea will continue to strengthen and develop friendly 
and cooperative relations with all States Members of 
the United Nations, support the placing of the situation 
on the Korean peninsula under stable management as 
a member of the international community, and fully 
exercise its responsibility and role in ensuring world 
peace and the common prosperity of humankind, 
pursuant to its foreign policy of ideals, independence, 
peace and friendship.
